For the following reason I agree that article XII of the Constitution was legally amended. Every step required to be taken to amend the Constitution was followed in this instance. So far as the Constitution states, its mandate was followed; nothing was omitted. In order to attack the validity of this amendment, counsel have been obliged to read into section 1 of article XIV something which is not there — they call it "the manifest purpose" of section 1 of article XIV of the Constitution. The purpose can best be read in and must be confined to the exact words used. When the people place limitations upon their power to modify the Constitution, those limitations cannot be extended by what others may think or believe to be a purpose. Purpose or no purpose, the way to amend is pointed out; that way must be followed, and when followed is sufficient. Whatever may be the result, or however confusing or perplexing, or even useless may be the consequences, the Constitution becomes the will of the people when it is adopted by their vote in the method provided.
Because another amendment to article XII, section 2, became effective January 1, 1923, between the time in 1922 when the first resolution for the amendment in question was passed, and January, 1923, when the second resolution was passed, the court below has found that the *Page 127 
purpose of article XIV has not been complied with. Even if the arguments put forth to sustain this position had force, the fact remains that there is nothing whatever in the Constitution regarding such a situation, no mention made of such a contingency. Article XIV provides for amendment by proposed resolution adopted by two Legislatures and by the vote of the people. It does not say that the amendment fails if any other amendments shall be adopted after the act of the first Legislature and before the vote of the people. Why should the courts add what the Constitution has omitted? It is just as objectionable and dangerous to require more to be done to amend the Constitution than the law provides, as it is to omit any essential step.
I also agree that this amendment to the Constitution, and the Home Rule Law adopted under it, did not give to cities and the city of New York the right to operate bus lines. However, I place my conclusions solely upon the ground that sections 24 and25 of the Transportation Corporations Law apply to all cities generally, and cannot be modified or superseded by local city laws. The Public Service Commissions Law is made applicable to bus lines — common carriers — and a certificate of necessity or convenience for the public service must be obtained. For myself, I reserve the question whether the city, having applied for and obtained such a certificate, may not operate a bus line.
Orders affirmed. *Page 128